USCA4 Appeal: 22-6257      Doc: 10         Filed: 12/06/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                 No. 22-6257


        CHARLES EDGAR PRATT,

                             Petitioner - Appellant,

                      v.

        STATE OF NORTH CAROLINA,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:21-hc-02140-M)


        Submitted: October 24, 2022                                   Decided: December 6, 2022


        Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and MOTZ, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Charles Edgar Pratt, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6257      Doc: 10          Filed: 12/06/2022     Pg: 2 of 2




        PER CURIAM:

               Charles Edgar Pratt seeks to appeal the district court’s order directing case

        management. This court may exercise jurisdiction only over final orders, 28 U.S.C.

        § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P.

        54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

        Pratt seeks to appeal is neither a final order nor an appealable interlocutory or collateral

        order. See Williamson v. Stirling, 912 F.3d 154, 170 (4th Cir. 2018) (noting that premature

        notice of appeal of interlocutory order can be valid under the doctrine of cumulative finality

        only where the district court could have certified the interlocutory order for immediate

        appeal). Accordingly, we dismiss the appeal for lack of jurisdiction. * We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        DISMISSED




               *
                To the extent that Pratt seeks to appeal from the district court’s final order, his
        premature filing was insufficient to serve as a notice of appeal from that judgment. See In
        re Bryson, 406 F.3d 284, 288 (4th Cir. 2005).

                                                      2